Citation Nr: 1038821	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  08-08 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a back disorder, to include 
degenerative disc disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty for 20 years and was discharged 
in May 1977.  The period of service from June 1960 to May 1977 
(approximately 17 years) has been verified.  The Veteran has also 
reported that he first entered service in March 1954.  A report 
of medical history dated in July 1957 notes that he had three 
years of service with the USMC as of that time.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of June 2006 by the Department of Veterans 
Affairs (VA) Atlanta, Georgia Regional Office (RO).

This case was previously before the Board in March 2010 when it 
was remanded for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran seeks entitlement to service connection for back 
disorder, to include degenerative disc disease.  The Veteran 
contends that his back disorder is related to his active service 
including jumping from helicopters and parachuting.  The Board 
notes that the Veteran has been awarded the Parachute Badge, 
Combat Infantryman Badge, and the Bronze Star Medal.

Review of the claims file reveals that the Veteran receives 
treatment at the VA medical center in Augusta, Georgia, and that 
the most recent treatment record from this facility associated 
with the claims file is dated in October 2005 when the Veteran 
cancelled an orthopedic consulatation.  The Board notes that VA 
is required to make reasonable efforts to help a claimant obtain 
records relevant to his claim, whether or not the records are in 
Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 
C.F.R. § 3.159(c)(1) (2010).  In Bell v. Derwinski, 2 Vet. App. 
611 (1992), the Court held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be part 
of the record, and that such documents are thus constructively 
part of the record before the Secretary and the Board, even where 
they are not actually before the adjudicating body.  Accordingly, 
the AMC should attempt to obtain VA clinical records pertaining 
to the Veteran's treatment that are dated since October 2005.

This case was previously before the Board in March 2010, and it 
was ordered in the remand that additional attempts be made to 
recover and/or reconstruct the Veteran's service treatment 
records, to include contacting the Veteran and requesting that he 
provide any service treatment records in his possession; that all 
attempts to recover and/or reconstruct the Veteran's service 
treatment records be recorded in the claims file; that the 
Veteran be contacted and requested to identify any in-patient 
treatment in service and the approximate dates of the treatment; 
that the Veteran be asked to identify any treatment received 
since May 1977 and that attempts be made to obtain all evidence 
identified by the Veteran; and that the Veteran to be afforded a 
VA medical examination regarding the etiology of the Veteran's 
back disorder.  

Pursuant to the Board's March 2010 remand orders, a letter dated 
in April 2010 requested that the Veteran provide the names, 
addresses, and approximate dates of any VA and non-VA medical 
treatment or hospitalization that the Veteran received for his 
claimed back disorder since May 1977, including any in-patient or 
hospitalization treatment received in Germany and at Eisenhower 
Hospital, Fort Gordon, Georgia.  In addition, the letter 
requested that the Veteran forward copies of all service 
treatment records in his possess.  The Board notes that the 
Veteran did not respond to this letter.

Although the Veteran did not respond to the letter, as noted 
below, the Veteran indicated at his VA medical examination in May 
2010 that he attempted to obtain treatment at the Eisenhower 
Hospital, Fort Gordon, Georgia, for back spasms in the 1970's.  
There is no indication in the claims file that any attempt was 
made to obtain any inpatient or hospitalization records regarding 
the Veteran from Eisenhower Hospital.  

In addition, there is no indication in the claims file that any 
additional attempts to recover and/or reconstruct the Veteran's 
service treatment records, other than the request for the Veteran 
to submit these additional records, were made pursuant to VA 
Manual M21-1MR, I.1.C.5.f and the Board's March 2010 remand 
order.

In the March 2010 remand, the Board noted that the March 2006 VA 
examination provided in connection with the present claim was 
inadequate, in light of the heightened duty to consider and 
discuss the evidence of record and to provide a well reasoned 
basis for a decision.  Specifically, the Board found that the 
March 2006 examination report failed (i) to adequately record the 
Veteran's account of the etiology of his claimed disorder, (ii) 
sufficiently document consideration of any of the Veteran's 
claimed in-service occurrences related to his claim, (iii) or 
provide any nexus opinion related to the Veteran's claim.  The 
Board noted that these factors are of particular importance, as 
the Veteran's service treatment record has been mislaid and is 
currently unavailable.  Moreover, the Board stated that the 
Courts have continued to declare a Veteran's statements to be 
sufficient to establish an in-service occurrence and post-service 
symptoms.  See Savage v. Gober, 10 Vet. App. 488, 496-97 (1997).  
The Board noted that an adequate examination must contain 
sufficient information "so that the evaluation of the claimed 
disability is a fully informed one," and that since this was not 
the case, the Board ordered that the Veteran be scheduled for 
another VA medical examination.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).

Pursuant to the Board's March 2010 remand order, the Veteran was 
afforded a new examination in May 2010.  The examiner provided a 
review of the Veteran's treatment records in the claims file.  
The Veteran reported that he began to have trouble with his back 
while he was stationed in Germany in either the 1960's or early 
1970's.  He indicated that he had to jump out of a helicopter 
with a heavy pack, that he started having severe lower back pain 
with spasms, and was subsequently transferred in a jeep to a 
medical facility.  He stated that his back spasms cleared and he 
was sent back to his regular work activities.  The Veteran 
reported another episode of severe back spasms in service in the 
1970's when he went to the hospital at Eisenhower.  He stated 
that he got up and left after waiting for treatment for four 
hours.  The Veteran indicated that he did not have any surgery 
for his back while he was in service.  After physical examination 
the Veteran was diagnosed with degenerative arthritis of the 
lumbosacral spine of mild to moderate degree based on the 
Veteran's history, physical examination, and review of the claims 
file.  The Veteran was also diagnosed with residual L5 radicular 
symptoms on the left with objective findings of slight decreased 
in the left ankle jerk and decreased pinprick sensation along the 
medial left foot and toes.  The examiner noted that this could be 
some residual from both L5 and S1.  The examiner stated that it 
would be speculation to state whether it was likely or not likely 
that the Veteran's current back disorder was related to the 
Veteran's period of active service because the examiner could not 
locate in the claims file any service treatment records.

The Board notes that in order to rely upon a statement that an 
opinion cannot be provided without resort to mere speculation, it 
must be clear that the procurable and assembled data was fully 
considered.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  In 
this case, the examiner did not consider the Veteran's service as 
a parachutist, as demonstrated by the Veteran's receipt of the 
Parachute Badge, in attempting to render an opinion regarding 
whether the Veteran's current back disorder was related to his 
active service.

Where the remand orders of the Board or the Court are not 
complied with, the Board errs as a matter of law when it fails to 
ensure compliance, and further remand will be mandated.  Stegall 
v. West, 11 Vet. App. 268 (1998).  Accordingly, the claim must be 
remanded for attempts to be made to obtain any treatment records 
regarding the Veteran from Eisenhower Hospital, for attempts to 
recover and/or reconstruct the Veteran's service treatment 
records to be made in accordance with VA Manual M21-1MR, 
I.1.C.5.f including written indication in the claims file of the 
actions taken, and for an opinion to be obtained regarding the 
etiology of the Veteran's current back disorder.

In addition, the Board notes that once VA undertakes the effort 
to provide an examination when developing a service-connection 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant why 
one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. 
App. 303, 311 (2007).  As such, the Board has no discretion and 
must remand the claim.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records 
pertaining to the Veteran that are dated 
since October 2005.

2.  The AMC/RO should review the Veteran's 
claims folder and undertake all necessary 
efforts to recover and/or recreate the 
Veteran's service treatment record.  All 
efforts to recover and/or recreate the 
Veteran's service treatment record should 
be in writing, associated with the claims 
folder, and comply fully with VA Manual 
M21-1MR, I,1.C.5.f.  

3.  The AMC/RO should request the 
identified records from the appropriate 
facility, including the Eisenhower 
Hospital, Fort Gordon, Georgia.  As records 
of this era likely have been retired to a 
separate storage facility, the AMC/RO 
should ascertain where the relevant medical 
facility stores records from this era, and 
request this facility undertake the 
directed records search.  Any negative 
response should be in writing, and 
associated with the claims folder.

4.  After the aforementioned 
development has been completed and all 
records and/or negative responses 
associated with the claims folder, the 
Veteran should be afforded another VA 
examination related to his service 
connection claim for a back disorder, to 
include degenerative disc disease.  The 
claims folder should be made available to, 
and reviewed by, the examiner, with such 
review noted in the examination report.  
The examiner should record the full history 
of the Veteran's disorder, including the 
Veteran's account of the etiology the 
claimed disorder.  In the event the AMC/RO 
is unable to recover and/or recreate the 
Veteran's service treatment record, the 
examiner may refer to the June 2006 rating 
action, providing a narrative of the 
Veteran's in-service back injuries and 
treatment, to obtain a more complete 
history of the Veteran's back injuries and 
treatment. 

The examiner should clearly indicate any 
currently diagnosed back disorder(s), to 
include degenerative disc disease.  The 
examiner should specifically comment as 
to the likelihood that the Veteran's 
military service or any incident 
therein, to include multiple parachute 
jumps, caused and/or contributed to any 
currently diagnosed back disorder(s), 
to include degenerative disc disease.  

In providing the requested opinion, the 
examiner should specifically consider and 
address (i) the Veteran's account of in-
service injury and post-service symptoms, 
(ii) the July 2006 statement from private 
chiropractor B. Thigpen, (iii) the private 
records related to the Veteran's 1991 back 
surgery, and (iv) the examination reports 
dated in March 2006 and May 2010.

The requested opinions and rationale should 
be clearly stated.  If the examiner feels 
that the questions are impossible to answer 
without resort to speculation, this should 
be stated with a clear reason for such 
conclusion.  If any studies are necessary, 
they should be performed and all findings 
reported in detail.

5.  Thereafter, the AMC/RO should review 
the claims folder, ensuring the foregoing 
development actions have been completed in 
full and that no other notification or 
development action (in addition to those 
directed above) is required.  If further 
action is required, it should be undertaken 
prior to further claim adjudication.

6.  The AMC/RO will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


